84 U.S. 655 (1873)
17 Wall. 655
MILLER
v.
JOSEPH ET AL.
Supreme Court of United States.

*656 Mr. David Fultz, for the plaintiff in error; Messrs. Woodson and Compton, contra.
Mr. Justice FIELD delivered the opinion of the court.
The writ of error in this case must be dismissed. The Court of Appeals of Virginia had no jurisdiction to review the decree of the Circuit Court of Rockingham County, and therefore rightfully refused to allow an appeal therefrom. The amount in controversy was less than five hundred dollars, and the constitution of Virginia, of 1870, withholds jurisdiction from the Court of Appeals in civil cases where the matter in controversy is under that sum, with certain exceptions within which the present case does not fall. The Circuit Court of Rockingham County is the highest tribunal of the State in which a decision of the case could be had, and if a writ of error to review its judgment was allowable at all from this court, it should have been issued to that court and not to the Court of Appeals.[*]
WRIT DISMISSED.
NOTES
[*]  Constitution of Virginia of 1870, Art. VI, sec. 2.